



Exhibit 10.1


CALADRIUS BIOSCIENCES, INC.
2017 EMPLOYEE STOCK PURCHASE PLAN
(formerly the NeoStem, Inc. 2012 Employee Stock Purchase Plan)
1.    Purpose. The purpose of the Caladrius Biosciences, Inc. 2017 Employee
Stock Purchase Plan (the “Plan”) is to amend and restate the NeoStem, Inc. 2012
Employee Stock Purchase Plan in order to further promote the interest of
Caladrius Biosciences, Inc., a Delaware corporation (the “Company”) and its
stockholders by providing employees of the Company and its Designated
Subsidiaries with an opportunity to purchase Common Stock of the Company through
accumulated payroll deductions. By encouraging stock ownership, the Company
seeks to attract, retain and motivate employees and to encourage them to devote
their best efforts to the business and financial success of the Company. It is
the intention of the Company to have the Plan qualify as an “Employee Stock
Purchase Plan” under Section 423 of the Code. The provisions of the Plan,
accordingly, shall be construed in a manner consistent with the requirements of
that section of the Code.
2.    Definitions. For purposes of the Plan, the following capitalized terms
shall have the following meanings:
2.1    “Account” means an account referred to in Section 6.2 of the Plan.
2.2    “Board of Directors” or “Board” means the Board of Directors of the
Company.
2.3    “Code” means the Internal Revenue Code of 1986, as amended.
2.4    “Committee” means the Compensation Committee of the Board of Directors,
or such other committee of members of the Board appointed by the Board,
authorized under Section 14 to administer the Plan and to perform the functions
assigned to the Committee under the Plan.
2.5    “Common Stock” means the common stock, $0.001 par value, of the Company.
2.6    “Company” means Caladrius Biosciences, Inc.
2.7   “Compensation” means, for any pay period, the gross cash compensation
payable to an Employee for such period, including base salary, commissions,
bonuses and incentive payments, but excluding severance and non-cash
compensation. Any pre-tax contributions made to a Company 401(k) plan or
“cafeteria plan” pursuant to Section 125 of the Code shall be treated as
Compensation for purposes of the Plan.
2.8    “Designated Subsidiary” means any Subsidiary that has been designated by
the Board from time to time in its sole discretion as eligible to participate in
the Plan.
2.9    “Employee” means any individual who is an employee of the Employer;
provided, however, Employees who have been employed less than ninety days by the
Employer, Employees whose customary employment with the Employer is twenty (20)
hours or less per week, and Employees whose customary employment with the
Employer is for not more than five (5) months in any calendar year shall not be
deemed Employees for the purposes of this Plan. For purposes of the Plan, the
employment relationship shall be treated as continuing intact while the
individual is on sick leave or other leave of absence approved by the Employer.
Where the period of leave exceeds 90 days and the individual's right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated on the 91st day of such leave.
2.10    “Employer” means the Company and any Designated Subsidiary.
2.11    “Enrollment Date” means the first Trading Day of each Offering Period.
2.12    “Exercise Date” means the last Trading Day of each Offering Period.
2.13    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:





--------------------------------------------------------------------------------





2.13.1    If the principal market for the Common Stock is the New York Stock
Exchange, The NASDAQ Global Market, the NYSE MKT or another national securities
exchange (an “Exchange”), then the “Fair Market Value” as of that date shall be
the closing price of a share of Common Stock on the Exchange on such date or, if
no closing price is reported on such date, the closing price of a share of
Common Stock on the nearest preceding date on which the Exchange is open for
trading.
2.13.2    If the principal market for the Common Stock is not an Exchange, but
the Common Stock is traded on an over-the-counter, bulletin board or comparable
service, then the “Fair Market Value” as of that date shall be the closing price
of a share of Common Stock for such day as reported by such service, or if no
closing price is reported on such date, the closing price of a share of Common
Stock on the nearest preceding date on which trades occurred.
2.13.3    If paragraphs 2.13.1 and 2.13.2 above are inapplicable, then the “Fair
Market Value” of the Common Stock shall be as determined in good faith by the
Committee.
2.14    “Highly Compensated Employee” has the same meaning as the term is used
in Section 414(q) of the Code.
2.15    “Offering Periods” means the period of approximately six (6) months
during which an Option shall be granted and may be exercised pursuant to the
Plan, commencing on the first Trading Day on or after January 1st and July 1st
of each year and terminating on the last Trading Day before the commencement of
the next Offering Period. Subject to the approval of the Plan by the
stockholders of the Company, the first Offering Period shall commence on January
1, 2017 and continue until June 30, 2017. The duration and timing of Offering
Periods may be changed pursuant to Section 4 of this Plan.
2.16    “Option” means an Option to purchase shares of Common Stock under the
Plan, as set forth in Section 7 of the Plan.
2.17    “Participant” means an eligible employee who becomes a participant of
the Plan in accordance with Section 5.1 of the Plan.
2.18    “Plan” means this Caladrius Biosciences, Inc. 2017 Employee Stock
Purchase Plan.
2.19    “Purchase Price” for each Offering Period means 85% of the Fair Market
Value of a share of Common Stock on the Enrollment Date of such Offering Period
or on the Exercise Date of such Offering Period, whichever is lower; provided ,
however , that the Purchase Price may be adjusted by the Board pursuant to
Section 20.
2.20    “Reserves” means the number of shares of Common Stock covered by each
Option under the Plan that have not yet been exercised and the number of shares
of Common Stock that have been authorized for issuance under the Plan but not
yet placed under Option.
2.21     “Subsidiary” has the meaning set forth for “subsidiary corporation” in
Section 424(f) of the Code, whereby a Subsidiary means any corporation (other
than the employer corporation) in an unbroken chain of corporations beginning
with the employer corporation if, at the time of the granting of the Option,
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing 50 percent or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.
2.22    “Trading Day” means a day on which the NYSE MKT is open for trading.
3.    Eligibility.
3.1    Any Employee who shall be employed by the Company on a given Enrollment
Date shall be eligible to participate in the Plan.
3.2    Notwithstanding any provision of the Plan to the contrary, no Employee
shall be granted an Option under the Plan: (i) to the extent that, immediately
after the grant, such Employee (or any other person whose stock would be
attributed to such Employee pursuant to section 424(d) of the Code) would own
stock of the Company and/or hold outstanding Options to purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the stock of the Company or of any Subsidiary; (ii) to the
extent that his or her rights to purchase stock under all employee stock
purchase plans of the Company and its Subsidiaries accrues at a rate which
exceeds Twenty-Five Thousand Dollars ($25,000) of fair market





--------------------------------------------------------------------------------





value of such stock (determined at the time such Option is granted) for each
calendar year in which such Option is outstanding at any time; or (iii) if he or
she has received a hardship withdrawal from the Company's 401(k) plan within the
preceding six (6) months.
4.    Offering Periods. The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing and ending as set forth in Section
2.15, or on such other date as the Board shall determine, and continuing
thereafter until terminated in accordance with Section 20 hereof. The Board
shall have the power to change the duration of Offering Periods (including the
commencement dates thereof) with respect to future offerings without shareholder
approval if such change is announced at least five (5) days prior to the
scheduled beginning of the first Offering Period to be affected thereafter.
5.    Participation.
5.1    An eligible Employee may become a Participant in the Plan by completing a
Subscription Agreement authorizing payroll deductions in the form of Exhibit A
to this Plan and filing it with the Company's payroll office prior to the
applicable Enrollment Date.
5.2    Payroll deductions for a Participant shall commence on the first payroll
date following the Enrollment Date (provided that the Company has received the
Participant's Subscription Agreement) and shall end on the last payroll in the
Offering Period to which such Subscription Agreement is applicable, unless
sooner terminated by the Participant as provided in Section 10 hereof.
6.    Payroll Deductions.
6.1    At the time a Participant files his or her Subscription Agreement, he or
she shall elect to have payroll deductions made on each payday during the
Offering Period in an amount equal to any whole percentage (not exceeding
fifteen percent (15%)) of the Compensation that he or she receives on each
payday during the Offering Period.
6.2    All payroll deductions made for a Participant shall be credited to his or
her Account under the Plan. A Participant may not make any additional payments
into such Account. Accounts shall be mere bookkeeping entries on the Company's
books and records. Amounts credited to Accounts shall not be trust funds and may
be commingled with the Company's general assets and applied to general corporate
purposes. No interest or other earnings shall be paid or credited with respect
to payroll deductions or any amounts accumulated in or credited to a
Participant's Account.
6.3    A Participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by completing and filing with
the Company a new Subscription Agreement authorizing a change in payroll
deduction rate. The Committee may, in its discretion, limit the number of
participation rate changes during any Offering Period. The change in rate shall
be effective with the first full payroll period following five (5) business days
after the Company's receipt of the new Subscription Agreement. A Participant's
Subscription Agreement shall remain in effect for successive Offering Periods
unless a new Subscription Agreement is filed by the Participant prior to the
commencement of such Offering Period or the then existing Subscription Agreement
is terminated as provided in Section 10 hereof.
6.4    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3.2 hereof, a Participant's payroll
deductions may be decreased to zero percent (0%) at any time during an Offering
Period. Payroll deductions shall recommence at the rate provided in such
Participant's Subscription Agreement at the beginning of the first Offering
Period which is scheduled to end in the following calendar year, unless
terminated by the Participant as provided in Section 10 hereof.
6.5    At the time the Option is exercised, in whole or in part, or at the time
some or all of the Company's Common Stock issued under the Plan is disposed of,
the Participant must make adequate provision for the Company's federal, state,
or other tax withholding obligations, if any, which arise upon the exercise of
the Option or the disposition of the Common Stock. At any time, the Company may,
but shall not be obligated to, withhold from the Participant's Compensation or
other remuneration payable to the Participant the amount necessary for the
Company to meet applicable withholding obligations, including any withholding
required to make available to the Company any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Employee.
7.    Grant of Option. On the Enrollment Date of each Offering Period, each
eligible Employee participating in such Offering Period shall be granted an
Option to purchase on the Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company's Common
Stock determined by dividing such Participant's Account as of the





--------------------------------------------------------------------------------





Exercise Date by the applicable Purchase Price; provided that such purchase
shall be subject to the limitations set forth in Sections 3.2 and 13 hereof. No
fractional shares shall be purchased; any payroll deductions accumulated in a
Participant's Account which are not sufficient to purchase a full share shall be
retained in the Participant's Account for the subsequent Offering Period,
subject to earlier withdrawal by the Participant as provided in Section 10
hereof. Exercise of the Option shall occur as provided in Section 8 hereof,
unless the Participant has withdrawn pursuant to Section 10 hereof. The Option
shall expire on the last day of the Offering Period.
8.    Exercise of Option.
8.1    Unless a Participant withdraws from the Plan as provided in Section 10
hereof, his or her Option with respect to an Offering Period shall be exercised
automatically on the Exercise Date of such Offering Period, and the maximum
number of full shares subject to Option shall be purchased for such Participant
at the applicable Purchase Price with the accumulated payroll deductions
credited to his or her Account. No fractional shares shall be purchased; any
payroll deductions accumulated in a Participant's Account which are not
sufficient to purchase a full share shall be retained in the Participant's
Account for the subsequent Offering Period, subject to earlier withdrawal by the
Participant as provided in Section 10 hereof. Any other monies left over in a
Participant's Account after the Exercise Date shall be returned to the
Participant. During a Participant's lifetime, a Participant's Option to purchase
shares hereunder is exercisable only by him or her.
8.2    If the Board or the Committee determines that, on a given Exercise Date,
the number of shares with respect to which Options are to be exercised may
exceed: (i) the number of shares of Common Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period; or (ii)
the number of shares available for sale under the Plan on such Exercise Date,
the Board may in its sole discretion: (x) provide that the Company shall make a
pro rata allocation of the shares of Common Stock available for purchase on such
Enrollment Date or Exercise Date, as applicable, in as uniform a manner as shall
be practicable and as it shall determine in its sole discretion to be equitable
among all Participants, and continue all Offering Periods then in effect; or (y)
provide that the Company shall make a pro rata allocation of the shares
available for purchase on such Enrollment Date or Exercise Date, as applicable,
in as uniform a manner as shall be practicable and as it shall determine in its
sole discretion to be equitable among all Participants, and terminate any or all
Offering Periods then in effect pursuant to Section 20 hereof. The Company may
make a pro rata allocation of the shares available on the Enrollment Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional shares for issuance under the Plan by the
Company's shareholders subsequent to such Enrollment Date.
9.    Delivery. Shares purchased under the Plan by a Participant will be
credited to and held under a stock purchase account in the Participant's name
maintained by such brokerage or other third-party firm as is designated by the
Committee. Any and all stock dividends with respect to shares of Common Stock
credited to a Participant's stock purchase account shall be paid directly to
each Participant. A Participant may, by notice to the Company's applicable human
resources location (or such other designee as established by the Committee)
elect to have such cash dividends reinvested in shares of Common Stock. Any
shares purchased with such dividend proceeds shall be purchased on the open
market by such brokerage firm on the Participant's behalf (subject to applicable
Company policies) and such shares shall not count in determining the maximum
number of shares of Common Stock available for issuance under the Plan under
Section 13, nor shall such shares count against the maximum number of shares
that may be purchased by a Participant under Section 8. Subject to such
restrictions, limitations and procedures as may be prescribed by the Committee,
a Participant may withdraw shares in his or her stock purchase account from time
to time. As soon as administratively practicable following termination of
participation pursuant to Section 11, all shares credited to the Participant's
stock purchase account shall be delivered to the Participant (or to the
Participant's beneficiary or estate in the event of Participant's death), except
to the extent that the Participant (or the Participant's beneficiary or estate
in the event of Participant's death) elects to have such stock purchase account
paid in cash.
10.    Withdrawal.
10.1    A Participant may withdraw all but not less than all the payroll
deductions credited to his or her Account and not yet used to exercise his or
her Option under the Plan at any time by giving written notice to the Company in
the form of Exhibit B to this Plan or in such other manner prescribed by the
Committee. All of the Participant's payroll deductions credited to his or her
Account shall be paid to such Participant promptly after receipt of notice of
withdrawal and such Participant's Option for the Offering Period shall be
automatically terminated, and no further payroll deductions for the purchase of
shares shall be made for such Offering Period by such Participant. If a
Participant withdraws from an Offering Period, payroll deductions shall not
resume at the beginning of the succeeding Offering Period unless the Participant
delivers to the Company a new Subscription Agreement.
10.2    A Participant's withdrawal from an Offering Period shall not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which





--------------------------------------------------------------------------------





commence after the termination of the Offering Period from which the Participant
withdraws.
11.    Termination of Employment. Upon a Participant's ceasing to be an
Employee, for any reason, he or she shall be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such Participant's Account
during the Offering Period but not yet used to exercise the Option shall be
returned to such Participant or, in the case of his or her death, to the person
or persons entitled thereto under Section 15 hereof, and such Participant's
Option shall be automatically terminated.
12.    Interest. No interest or other earnings shall accrue on the payroll
deductions of a Participant in the Plan.
13.    Stock.
13.1    Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of the Company's
Common Stock which shall be made available for sale under the Plan shall be
100,000 shares.
13.2    A Participant shall have no ownership interest or voting right in shares
covered by his or her Option until such Option has been exercised and the shares
purchased as a result thereof have been delivered.
13.3    Shares to be delivered to a Participant under the Plan shall be
registered in the name of the Participant or in the name of the Participant and
his or her spouse jointly with the right of survivorship.
14.    Administration.
14.1    The Plan shall be administered by the Committee. The Committee shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Committee shall, to the full extent permitted by law, be final and binding
upon all parties. The Committee may retain the services of an outside firm to
serve as its agent in administering the Plan on a day-to-day basis. No member of
the Board or the Committee shall be liable for any act done or omitted to be
done by such member or by any other member of the Board or the Committee in
connection with the Plan, except for such member's own willful misconduct or as
expressly provided by statute.
14.2    Any Participant who believes he or she is being denied any benefit or
right under this Plan may file a written claim with the Committee. Any claim
must be delivered to the Committee (care of the Company’s President and Chief
Financial Officer) within forty-five (45) days of the specific event giving rise
to the claim. Untimely claims will not be processed and shall be deemed denied.
The Committee, or its designee, will notify the Participant of its decision in
writing as soon as administratively practicable. Claims not responded to by the
Committee in writing within one hundred and twenty (120) days of the date the
written claim is delivered to the Committee shall be deemed denied. No lawsuit
relating to this Plan may be filed before a written claim is filed with the
Committee and is denied or deemed denied, and any lawsuit must be filed within
one year of such denial or deemed denial or be forever barred.
15.    Designation of Beneficiary.
15.1    A Participant, in its Subscription Agreement, may designate a
beneficiary who is to receive any shares and cash, if any, from the
Participant's Account under the Plan in the event of such Participant's death
subsequent to an Exercise Date on which the Option is exercised but prior to
delivery to such Participant of such shares and cash. In addition, a Participant
may file a written designation of a beneficiary who is to receive any cash from
the Participant's Account under the Plan in the event of such Participant's
death prior to exercise of the Option. If a Participant is married and the
designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective.
15.2    Such designation of beneficiary may be changed by the Participant at any
time by written notice. In the event of the death of a Participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Participant's death, the Company shall deliver such shares and/or
cash to the executor or Committee of the estate of the Participant, or if no
such executor or Committee has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the Participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
16.    Transferability. Neither payroll deductions credited to a Participant's
Account nor any rights with regard to the exercise of an Option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the Participant. Any such





--------------------------------------------------------------------------------





attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.
17.    Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions.
18.    Reports. Individual accounts shall be maintained for each Participant in
the Plan. Statements of account shall be given to Participants at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares purchased and the remaining cash
balance, if any.
19.    Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Merger or Asset Sale.
19.1    Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the Reserves, the maximum number of shares each
Participant may purchase each Purchase Period (pursuant to Section 7), as well
as the price per share and the number of shares of Common Stock covered by each
Option under the Plan which has not yet been exercised shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Company; provided , however , that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration”. Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option.
19.2    Dissolution or Liquidation. Unless provided otherwise by the Board, in
the event of the proposed dissolution or liquidation of the Company, the
Offering Period then in progress shall terminate immediately prior to the
consummation of such proposed dissolution or liquidation and a cash amount shall
be paid to each Participant that is equal to the amount of his or her Account.
19.3    Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding Option shall be assumed or an
equivalent Option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Option, the Board may
terminate any Offering Period then in progress by setting a new Exercise Date
(the “New Exercise Date”). The New Exercise Date shall be before the date of the
Company's proposed sale or merger. The Board shall notify each Participant in
writing, at least ten (10) business days prior to the New Exercise Date, that
the Exercise Date for the Participant's Option has been changed to the New
Exercise Date and that the Participant's Option shall be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.
20.    Amendment or Termination.
20.1    The Board may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 19 hereof, no such termination can affect
Options previously granted, provided that an Offering Period may be terminated
by the Board on any Exercise Date if the Board determines that the termination
of the Offering Period or the Plan is in the best interests of the Company and
its shareholders. Except as provided in Section 19 and this Section 20 hereof,
no amendment may make any change in any Option theretofore granted which
adversely affects the rights of any Participant. To the extent necessary to
comply with Section 423 of the Code (or any successor rule or provision or any
other applicable law, regulation or stock exchange rule), the Company shall
obtain shareholder approval in such a manner and to such a degree as required.
20.2    Without shareholder consent and without regard to whether any
Participant rights may be considered to have been “adversely affected,” the
Board (or the Committee) shall be entitled to change the Offering Periods, limit
the frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company's processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant's Compensation, and establish such other limitations or procedures
as the Board (or its Committee) determines in its sole discretion advisable
which are consistent with the Plan.





--------------------------------------------------------------------------------





20.3    In the event the Board determines that the ongoing operation of the Plan
may result in unfavorable financial accounting consequences, the Board may, in
its discretion and, to the extent necessary or desirable, modify or amend the
Plan to reduce or eliminate such accounting consequence including, but not
limited to:
20.3.1    Altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;
20.3.2    Shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action; and
20.3.3    Allocating shares.
Such modifications or amendments shall not require stockholder approval or the
consent of any Plan Participants.
21.    Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an Option unless the exercise of such Option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. As a condition to the exercise of an Option, the Company may require
the person exercising such Option to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.
22.    Term of Plan. The Plan, as amended and restated hereby, shall become
effective on January 1, 2017, subject to approval of the Plan by the
stockholders of the Company. It shall continue in effect for a term of ten (10)
years unless sooner terminated under Section 20 hereof. If the Company’s
stockholders do not approve the amended and restated Plan at their annual
meeting in 2017, then the Plan and the Offering Period that commenced on January
1, 2017 shall automatically terminate without any issuance of any shares of
Common Stock, and a cash amount shall be paid to each Participant that is equal
to the amount of his or her Account.
23.    No Employment Rights. The Plan does not, directly or indirectly, create
any right for the benefit of any employee or class of employees to purchase any
shares of Common Stock under the Plan, or create in any employee or class of
employees any right with respect to continuation of employment by the Company,
and it shall not be deemed to interfere in any way with the Company's right to
terminate, or otherwise modify, an employee's employment at any time.
24.    Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section by and
among, as applicable, the Company and its Subsidiaries and affiliates for the
exclusive purpose of implementing, administering and managing this Plan and the
Participant’s participation in this Plan. In furtherance of such implementation,
administration, and management, the Company and its Subsidiaries and affiliates
may hold certain personal information about a Participant, including, but not
limited to, the Participant’s name, home address, telephone number, date of
birth, social insurance or security number or other identification number,
salary, nationality, job title(s), information regarding any securities of the
Company or any of its Subsidiaries or affiliates, and details of all Awards (the
“Personal Data”). In addition to transferring the Personal Data amongst
themselves as necessary for the purpose of implementation, administration and
management of this Plan and the Participant’s participation in this Plan, the
Company and its Subsidiaries and affiliates may each transfer the Personal Data
to any third parties assisting the Company in the implementation, administration
and management of this Plan and Awards and the Participant’s participation in
this Plan. Recipients of the Personal Data may be located in the Participant’s
country or elsewhere, and the Participant’s country and any given recipient’s
country may have different data privacy laws and protections. By enrolling in
the Plan for any Offering Period, each Participant authorizes such recipients to
receive, possess, use, retain and transfer the Personal Data, in electronic or
other form, for the purposes of assisting the Company in the implementation,
administration and management of this Plan and the Participant’s participation
in this Plan, including any requisite transfer of such Personal Data as may be
required to a broker or other third party with whom the Company or the
Participant may elect to deposit any shares of capital stock of the Company. The
Personal Data related to a Participant will be held only as long as is necessary
to implement, administer and manage this Plan and the Participant’s
participation in this Plan. A Participant may, at any time, view the Personal
Data held by the Company with respect to such Participant, request additional
information about the storage and processing of the Personal Data with respect
to such Participant, recommend any necessary corrections to the Personal Data
with respect to the Participant, or refuse or withdraw the consents herein in
writing, in any case without cost, by





--------------------------------------------------------------------------------





contacting the Participant’s local human resources representative. The Company
may cancel the Participant’s eligibility to participate in this Plan if the
Participant refuses or withdraws the consents described herein. For more
information on the consequences of refusal to consent or withdrawal of consent,
Participants may contact their local human resources representative.
25. No Effect Upon Benefits. Neither the grant nor the exercise of any Option
hereunder will affect the benefits under any benefit plan of the Employer, and
no amount or benefit granted or received hereunder shall be considered
compensation for any purposes of any other benefit plan or program of the
Employer.
26.    Trading Policy Restrictions. Option exercises under the Plan shall be
subject to the terms and conditions of any insider trading policy established by
the Company.
27.    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
28.    Equal Rights and Privileges. All eligible employees shall have equal
rights and privileges with respect to the Plan so that the Plan qualifies as an
“employee stock purchase plan” within the meaning of Section 423 or any
successor provision of the Code and the related regulations. Any provision of
the Plan which is inconsistent with Section 423 or any successor provision of
the Code shall, without further act or amendment by the Company or the
Committee, be reformed to comply with the requirements of Section 423. This
Section 27 shall take precedence over all other provisions in the Plan.
29.    Governing Law. Without regard to conflict of law principles, the laws of
the State of Delaware will govern all matters relating to this Plan except to
the extent it is superseded by the laws of the United States.





--------------------------------------------------------------------------------











Exhibit A
Caladrius Biosciences, Inc.
2017 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
Original Application Enrollment Date: ______________
__________ Change in Payroll Deduction Rate
__________ Change of Beneficiary(ies)





--------------------------------------------------------------------------------





 
 
1.
I hereby elect to participate in the Caladrius Biosciences, Inc. 2017 Employee
Stock Purchase Plan (the “Employee Stock Purchase Plan”) and subscribe to
purchase shares of the Company's Common Stock in accordance with this
Subscription Agreement and the Employee Stock Purchase Plan.
2.
I hereby authorize payroll deductions from each paycheck in the amount of ____%
of my covered cash Compensation on each payday (FROM 1 TO 15%) during the
Offering Period in accordance with the Employee Stock Purchase Plan. (Please
note that no fractional percentages are permitted.)
3.
I understand that these payroll deductions shall be accumulated for the purchase
of shares of Common Stock at the applicable Purchase Price determined in
accordance with the Employee Stock Purchase Plan and that all of my payroll
deductions received or held by the Company under the Plan may be used by the
Company for any corporate purpose, and the Company shall not be obligated to
segregate such payroll deductions. I understand that no interest or other
earnings will accrue on my payroll deductions.
4.
I understand that if I do not withdraw from an Offering Period, any accumulated
payroll deductions will be used to automatically exercise my Option.
5.
I have received and read the Prospectus for the Plan and am subscribing for the
purchase shares of the Company's Common Stock after having considered the risks
associated with an investment in such Common Stock. I have received a copy of
the complete Employee Stock Purchase Plan. I understand that my participation in
the Employee Stock Purchase Plan is in all respects subject to the terms of the
Plan.
6.
I understand that my ability to exercise the Option under this Subscription
Agreement is subject to shareholder approval of the Employee Stock Purchase
Plan.
7.
Shares purchased for me under the Employee Stock Purchase Plan should be issued
in the name(s) of (Employee or Employee and Spouse
only):_______________________.
8.
I understand that if I dispose of any shares received by me pursuant to the Plan
within 2 years after the Enrollment Date (the first day of the Offering Period
during which I purchased such shares) or one year after the Exercise Date, I
will be treated for federal income tax purposes as having received ordinary
income at the time of such disposition in an amount equal to the excess of the
amount I received in such disposition over the price which I paid for the
shares. I hereby agree to notify the Company in writing within 30 days after the
date of any disposition of my shares and I will make adequate provision for
Federal, state or other tax withholding obligations, if any, which arise upon
the disposition of the Common Stock. The Company may, but will not be obligated
to, withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
the Company any tax deductions or benefits attributable to sale or early
disposition of Common Stock by me. If I dispose of such shares at any time after
the expiration of the 2-year and 1-year holding periods, I understand that I
will be treated for federal income tax purposes as having received income only
at the time of such disposition, and that such income will be taxed as ordinary
income only to the extent of an amount equal to the lesser of: (l) the excess of
the fair market value of the shares at the time of such disposition over the
purchase price which I paid for the shares; or (2) the excess of the fair market
value of the shares at the time the Enrollment Date (the first day of the
Offering Period during which I purchased such shares) over the purchase price
which I paid for the shares. The remainder of the gain, if any, recognized on
such disposition will be taxed as capital gain.
9.
I hereby agree to be bound by the terms of the Employee Stock Purchase Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Employee Stock Purchase Plan.
10.
In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Employee
Stock Purchase Plan:






--------------------------------------------------------------------------------





NAME: (Please print)
____________________________________________
(First) (Middle) (Last)


Relationship __________________________________
Address:    ____________________________________
____________________________________
Employee's Social Security Number: _______________
Employee's Address:
_________________________________
_________________________________
_________________________________
I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.
Dated: ________________             ____________________________________
Signature of Employee




Dated: ________________             ____________________________________
Spouse's Signature
(If beneficiary is other than spouse)





--------------------------------------------------------------------------------







Exhibit B
CALADRIUS BIOSCIENCES, INC.
2017 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL
The undersigned Participant in the Offering Period of the Caladrius Biosciences,
Inc. 2017 Employee Stock Purchase Plan which began on __________, 201_ (the
“Enrollment Date”) hereby notifies the Company that he or she hereby withdraws
from the Offering Period. He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited to
his or her account with respect to such Offering Period. The undersigned
understands and agrees that his or her Option for such Offering Period will be
automatically terminated. The undersigned understands further that no further
payroll deductions will be made for the purchase of shares in the current
Offering Period and the undersigned shall be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement.
Name and Address of Participant:         
________________________________________________
(First) (Middle) (Last)




Participant's Address:
_________________________________
_________________________________
_________________________________


________________________________    Dated: __________________________
Signature







